Case 2:20-cv-01437-ODW-AS Document 139 Filed 07/27/21 Page 1 of 4 Page ID #:2988




  1                                                                                                 O
  2
  3
  4
  5
  6
  7
  8                           United States District Court
  9                           Central District of California
 10
 11   SOCHIL MARTIN,                                    Case No. 2:20-cv-01437-ODW (ASx)
 12                        Plaintiff,                   ORDER GRANTING
 13
                                                        DEFENDANT’S MOTION TO
             v.                                         DISMISS [123]
 14   LA LUZ DEL MUNDO, et al.,
 15                        Defendants.
 16
 17                      I.    INTRODUCTION AND BACKGROUND
 18          On February 11, 2021, Plaintiff Sochil Martin filed a Proof of Service, which
 19   states that she served the Summons and Complaint on Defendant Rahel Garcia via
 20   substitute service. (Proof of Service, ECF No. 116.) Presently before the Court is
 21   Garcia’s second Motion to Dismiss under Federal Rules of Civil Procedure (“Rules”)
 22   12(b)(5) and (b)(2) for deficient service and lack of personal jurisdiction. (See Mot.
 23   Dismiss (“Mot.”), ECF No. 123.) The Motion is fully briefed. (See Opp’n, ECF
 24   No. 128; Reply, ECF No. 133.) For the reasons discussed below, the Court GRANTS
 25   Garcia’s Motion.1
 26
 27
      1
 28    Having carefully considered the papers filed in connection with the Motion, the Court deemed the
      matter appropriate for decision without oral argument. Fed. R. Civ. P. 78; C.D. Cal. L.R. 7-15.
Case 2:20-cv-01437-ODW-AS Document 139 Filed 07/27/21 Page 2 of 4 Page ID #:2989




  1                               II.      LEGAL STANDARD
  2         Under Rule 12(b)(5), a party may seek dismissal of a complaint for insufficient
  3   service of process. Fed. R. Civ. P. 12(b)(5). “Service of process is a prerequisite for
  4   personal jurisdiction over a defendant.” C&SM Int’l v. Prettylittlething.com Ltd.,
  5   No. CV 19-4046-CBM (KSx), 2019 WL 7882077, at *1 (C.D. Cal. Oct. 8, 2019)
  6   (citing Jackson v. Hayakawa, 682 F.2d 1344, 1347 (9th Cir. 1982) (“Defendants must
  7   be served in accordance with Rule 4[] . . . or there is no personal jurisdiction.”)).
  8   “Once service is challenged, [the] plaintiff[] bear[s] the burden of establishing that
  9   service was valid under Rule 4.” Brockmeyer v. May, 383 F.3d 798, 801 (9th Cir.
 10   2004). “If Plaintiff fails to meet [her] burden, the court has discretion to either
 11   dismiss an action entirely for failure to effect service or to quash the defective service
 12   and permit reservice.” C&SM, 2019 WL 7882077, at *1 (citing S.J. v. Issaquah Sch.
 13   Dist., No. 411, 470 F.3d 1288, 1293 (9th Cir. 2006)).
 14                                     III.   DISCUSSION
 15         Garcia contends that the Court should dismiss her from this case pursuant to
 16   Rule 12(b)(5) because she was not properly served. (See generally Mot. 5–8.) In the
 17   alternative, Garcia contends that the Court lacks personal jurisdiction over her and
 18   should dismiss her from this case pursuant to Rule 12(b)(2). (Id.) Martin responds
 19   that she properly served Garcia through substitute service under California law.
 20   (Opp’n 9–14.) The Court agrees with Garcia and finds that Martin failed to effect
 21   substitute service.
 22         Under Rule 4(e)(1), an individual may be served by “following state law for
 23   serving a summons in an action brought in courts of general jurisdiction in the state
 24   where the district court is located or where service is made.” Fed. R. Civ. P. 4(e)(1).
 25   In this case, Martin elected to follow California’s substitute service law. (See Proof of
 26   Service; Opp’n 9–14.) That law permits substitute service on a defendant if the
 27   plaintiff, acting with reasonable diligence, cannot complete personal service. See Cal.
 28   Civ. Proc. Code § 415.20(b); see also Bein v. Brechtel-Jochim Grp., Inc., 6 Cal.




                                                  2
Case 2:20-cv-01437-ODW-AS Document 139 Filed 07/27/21 Page 3 of 4 Page ID #:2990




  1   App. 4th 1387, 1391–92 (1992) (“Ordinarily, . . . two or three attempts at personal
  2   service at a proper place should fully satisfy the requirement of reasonable diligence
  3   and allow substituted service to be made.”). To effect substitute service, the plaintiff
  4   must leave a copy of the summons and complaint “at the person’s dwelling house,
  5   usual place of abode, usual place of business, or usual mailing address other than a
  6   United States Postal Service post office box.” Cal. Civ. Proc. Code § 415.20(b).
  7            For service to be proper, however, “[i]t is crucial that a connection be shown
  8   between the address at which substitute service is effectuated and the party alleged to
  9   be served.” Corcoran v. Arouh, 24 Cal. App. 4th 310, 315 (1994). “A person can
 10   have more than one dwelling house or usual place of abode” for the purposes of
 11   Rule 4(e). Stars’ Desert Inn Hotel & Country Club v. Hwang, 105 F.3d 521, 527
 12   (9th Cir. 1997). But there must be “sufficient indicia of permanence”—i.e., that the
 13   property is not a temporary residence, for it to be considered the defendant’s dwelling
 14   house or usual place of abode. See, e.g., Asmodus, Inc. v. Junbiao Ou, No. EDCV 16-
 15   2511 JGB (DTBx), 2017 WL 5592914, at *8 (C.D. Cal. Feb. 3, 2017) (finding that a
 16   defendant’s investment property qualified as his dwelling house or usual place of
 17   abode where there was evidence that he resided there sporadically throughout the
 18   year).
 19            Here, Martin claims her counsel used online databases and information obtained
 20   from the United States Post Office to identify two properties with possible
 21   connections to Garcia.        (See Opp’n 13–14; Decl. of Deborah S. Mallgrave
 22   (“Mallgrave Decl.”) ¶ 2, ECF No. 128-1.) Martin was unable to effect service on
 23   Garcia at the first address, (Mallgrave Decl. ¶ 2), so Martin attempted service at the
 24   second address, 308 N. Arizona Avenue, Los Angeles 90022, multiple times to no
 25   avail, (Mallgrave Decl. ¶¶ 4–5).     Finally, Martin resorted to substitute service at
 26   308 N. Arizona Avenue by leaving it with Jaciel Enriques, who she alleges is Garcia’s
 27   “nephew and co-occupant.” (Proof of Service.)
 28




                                                  3
Case 2:20-cv-01437-ODW-AS Document 139 Filed 07/27/21 Page 4 of 4 Page ID #:2991




  1         As previously stated, to effect substitute service, Martin must leave a copy of
  2   the summons and complaint at Garcia’s dwelling house or usual place of abode. Cal.
  3   Civ. Proc. Code § 415.20(b). To show that 308 North Arizona Avenue is Garcia’s
  4   dwelling or usual place of abode, Martin must provide facts demonstrating a
  5   “sufficient indicia of permanence.” Corcoran, 24 Cal. App. 4th at 315; Asmodus 2017
  6   WL 5592914, at *8. Here, the only connection shown between Garcia and 308 North
  7   Arizona Avenue is information from the Post Office suggesting that Garcia previously
  8   received mail at the address. (See Opp’n 9; Mallgrave Decl., Ex. D, ECF No. 128-5.)
  9         In opposition, Garcia attests that she has lived in Mexico since 2017 and does
 10   not reside in California. (Decl. of Rahel Garcia ¶ 2, ECF No. 127.) Garcia also
 11   provides a declaration from Enriques stating he does not live at 308 North Arizona
 12   Avenue and he is not Garcia’s nephew or co-occupant. (Mot. 6.; Decl. of Jaciel
 13   Enriques ¶ 1, ECF No. 125.) Based on the foregoing, there is no evidence that the
 14   308 North Arizona Avenue property qualifies as Garcia’s dwelling place or usual
 15   place of abode, and as such, Martin fails to meet her burden to prove she effected
 16   substitute service on Garcia. See Brockmeyer, 383 F.3d at 801.
 17         In sum, Martin’s substitute service was deficient.      Accordingly, the Court
 18   GRANTS Garcia’s Motion.
 19                                IV.    CONCLUSION
 20         For the foregoing reasons, the Court GRANTS Garcia’s Motion (ECF No. 123)
 21   and DISMISSES Martin’s claims against Defendant Rahel Garcia without prejudice.
 22   This order does not affect Martin’s claims against the other Defendants.
 23
 24         IT IS SO ORDERED.
 25         July 27, 2021
 26
 27                               ____________________________________
 28                                        OTIS D. WRIGHT, II
                                   UNITED STATES DISTRICT JUDGE



                                                 4
